Citation Nr: 0943021	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-10 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to March 
1978.

These  matters come to the Board of Veterans Appeals (Board) 
on appeal of a June 2005 rating decision, in which the RO 
denied service connection for degenerative joint disease of 
the right knee and degenerative joint disease of the left 
knee.  A notice of disagreement (NOD) was received in May 
2006, and a statement of the case (SOC) was issued by the RO 
in March 2007.  A substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) was received in March 
2007.

In August 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge (VLJ) at the RO; a copy of the 
transcript of the hearing is of record.

The Board notes that, although the  RO characterized  the 
claims on appeal as one for service connection for 
degenerative joint disease of the right knee and left knee in 
June 2005,  during his August 2009 Board hearing, the Veteran 
indicated that he underwent bilateral total knee replacement 
surgery in December 2008.  Therefore, the Board has 
recharacterized the claims on appeal as reflected on the 
title page.

For the reasons expressed below, the matters on appeal are  
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for determining whether the evidence "indicates" 
that there "may" be a nexus between a current disability 
and an in-service event, injury, or disease is a low one.  
McLendon, 20 Vet. App. at 83.

Here, there is evidence that the Veteran sought treatment 
during service on several occasions for problems with each of 
his knees.  At various times, he was diagnosed with bilateral 
anterior compartment syndrome, mild sprain of the left knee 
with buckling, and a recurring trick right knee.  Post-
service VA treatment records beginning in 2001 show the 
Veteran was diagnosed with osteoarthritis of each knee.  
Further, as indicated above, the Veteran has testified that 
he had both knees replaced in December 2008.

Thus, the   evidence shows the Veteran sought treatment for 
each of his knees while in service, and he is shown to suffer 
from disability from of each knee pertinent to these claims 
(first  degenerative joint disease, and now status post total 
knee replacement).  Although the Veteran asserts that there 
exists a relationship between  the in- and post-service knee 
problems, there is no medical opinion addressing this point.  

Under these circumstances, the Board finds that VA 
examination and a medical opinion-based on full 
consideration of the Veteran's documented medical history and 
assertions, and supported by clearly-stated rationale-would 
be helpful in resolving the claims for service connection.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon, 
supra..

Accordingly, the RO should arrange for the Veteran to undergo 
VA orthopedic examination, by an appropriate physician, at a 
VA medical facility.  The Veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claims for service 
connection (as the original claims will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination,  to ensure that all due process requirements are 
met and that the record before the examiner is complete,  the 
RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The notice letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should include notice of the five elements of a claim for 
service connection-particularly, disability rating and 
effective date-consistent with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board notes that the Veteran has indicated that he has 
sought treatment for his knees at Golden Medical Clinic and 
Blackhawk, and that he  underwent total knee replacement 
surgery in December 2008 at a private facility.  The claims 
file does not contain any of these records.  Hence, in its 
letter, the RO should  request that the Veteran furnish 
appropriate authorization to enable VA to obtain the 
identified private medical records.  After providing the 
required notice, the RO should attempt to obtain any 
additional evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims
on appeal.  The  RO's adjudication of each claim should 
include consideration of all evidence added to the record 
since the RO's last adjudication of these claims).  

Accordingly, these  matters are  hereby REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  
The RO should specifically request that 
the Veteran furnish appropriate 
authorization for VA to obtain records of 
treatment from the Golden Medical Clinic 
and Blackhawk, as well as the private 
facility at which he underwent total knee 
replacement surgery of each knee in 
December 2008.

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above), particularly as regards VA's 
assignment of disability ratings and 
effective dates, as appropriate.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA orthopedic 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
the REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The physician should clearly identify all 
current disability/ies of each knee.  
Then, with respect to each diagnosed 
disability, the physician should provide 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the 
disability is  the result of disease or 
injury incurred or aggravated in service.  
.  

In rendering the requested opinions, the 
physician should, address  whether it is 
at least as likely as not .that (a) 
degenerative joint disease of the each 
knee had its onset in service, was 
manifest to a compensable degree within 
the first post service year, or was  
medically related to the knee 
complaints/treatment noted in service; and 
(b) whether the total knee replacement was 
the result of the degenerative joint 
disease.  The physician should consider 
and discuss the in- and post-service 
treatment records as well as the Veteran's 
assertions. 

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to particularly include all evidence 
added to the record since the RO's last 
adjudication of the claim ) and legal 
authority.

7.  If either benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E, MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


